Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PREMIERWEST BANCORP ANNOUNCES 2 MEDFORD, OR  January 29, 2009: PremierWest Bancorp (NASDAQ PRWT) announced net income for the full year ended December 31, 2008 of $648,000, and earnings per share on a fully diluted basis of $0.02. For the fourth quarter ending December 31, 2008, PremierWest Bancorp recorded a net loss of $3,088,000 compared to net income of $1,288,000 for the immediately preceding quarter ended September 30, 2008. Earnings per share on a fully diluted basis totaled a loss of $0.14 for the fourth quarter of 2008, compared to profit of $0.05 per share for the quarter ended September 30, 2008. Jim Ford, President and Chief Executive Officer stated, Solid core earnings allowed us to fund higher than normal loan loss provisions and still report an annual profit. We continue to work diligently with our customers who need assistance through these current economic conditions. Most of our customers continue to move forward positively with their business strategies and our experienced staff continues to proactively manage the credit relationships that are not performing as originally intended. During the fourth quarter just ended, business items of significance included: The bank remained Well Capitalized with a risk-based capital ratio of 11.43 percent. Net interest margin, on a tax equivalent basis, was 4.36 percent, down 31 basis points from the immediately preceding quarter as a result of margin compression from the conflicting trends of Fed interest rate drops and deposit rate competition among our various local competitors and of interest reversals on non-performing loans. Notably, interest reversals declined on a sequential quarterly basis for the first time in a year. Non-performing assets were $71.9 million or 4.84 percent of total assets. Provision for loan losses was $10.1 million, reflecting our commitment to maintain our loan loss reserve at an appropriate level given current economic conditions. Charge-offs of non-performing loans during the quarter totaled $8.5 million. Recoveries during the fourth quarter of 2008 of previously charged-off loans totaled $306 thousand. CREDIT QUALITY During the quarter just ended, we recorded $10.1 million in provision and net charge-offs of previously identified non-performing loans totaling $8.2 million, bringing our reserve for loan and lease losses to $22.9 million or 1.81 percent of loans. Non-performing loans totaled $67.5 million or 5.33 percent of total loans at December 31, 2008 compared to $58.8 million or 4.64 percent of total loans at September 30, 2008. Rich Hieb, Senior Executive Vice President, stated, Our Special Assets team has gained a good deal of traction in working through our non-performing credits, and we are optimistic that workouts and recoveries will accelerate in the months ahead, favorably impacting our non-performing asset total. Some of the actions that have been initiated and/or completed include: An independent, external evaluation of our acquisition & development and construction loan portfolios was completed and confirmed that our internal review of these portfolios was reliable. Senior management continues to guide our line managers in addressing the actions to be taken to reduce non-performing assets. Senior executives are dealing directly with problem credits to assert leverage on those customers who have the potential to perform. Rich Hieb added, I believe we have a solid understanding of the risks in our loan portfolio. We are working very hard to bring down the level of non-performing assets. Similar to last quarter, more than 80 percent of our non-performing assets are concentrated in eleven borrowing relationships. LOAN AND DEPOSIT GROWTH Loans as of December 31, 2008 were $1.27 billion, up $241.6 million or 23.6 percent from December 31, 2007 primarily due to the Stockmans Financial Group acquisition. During the fourth quarter, loans declined by $2.6 million or 0.2 percent. Jim Ford stated, Our focus on adding only the highest quality credits to the loan portfolio, combined with non-performing loan charge-offs, is holding our loan volume totals relatively constant at this point. Deposits at December 31, 2008 were $1.21 billion, increasing 29.5 percent or $276.0 million from the December 31, 2007 total. Again, the most significant factor behind our annual deposit growth was the Stockman Financial Group acquisition. During the fourth quarter of 2008, deposits declined $14.6 million or 1.2 percent from the September 30, 2008 balances. Non-interest bearing deposits totaled $228.8 million or a strong 18.9 percent of total deposits, representing growth of 14.4 percent over the prior year end balance. Joe Danelson, Executive Vice President & Chief Banking Officer, stated, We have shown quality growth in the number of demand deposit accounts being opened during the third and fourth quarters of 2008. We believe continuing emphasis in this area will help us maintain our relatively high percentage of non-interest bearing accounts and continue the valuable base of core deposits from which we are able to cross-sell other products. NET INTEREST MARGIN Net interest income for the year ended December 31, 2008 was $60.7 million, an increase of $5.5 million or 9.9 percent compared to 2007. Net interest income for the most recent quarter totaled $14.3 million, compared to $15.6 million for the third quarter of 2008 and $13.8 million for the fourth quarter of 2007. The Companys tax adjusted net interest margin for 2008 was 4.71 percent compared to 5.72 percent for 2007. The 101 basis point decline was a result of declining interest rates and $1.7 million in interest reversals on loans placed on non-accrual status during 2008. Our net interest margin for the most recent quarter was 4.36 percent compared to 4.67 percent for the immediately preceding quarter ended September 30, 2008, and was the result of the falling interest rate environment, $420 thousand in interest reversals on loans placed on non-accrual status, and an unusually competitive core deposit interest rate environment. The yield on earning assets for the year and the quarter ending December 31, 2008 was 6.92 percent and 6.36 percent, respectively. The fourth quarter yield declined 45 basis points compared to the immediately preceding quarter and 192 basis points compared to the year earlier quarter. Again, dramatic declines in interest rates during 2008 and interest reversals on loans placed on non-accrual status were principally responsible for the decrease. The prime rate, as an example, dropped 400 basis points during 2008 including a 225 basis point drop during the first four months and a 175 basis point drop during the last quarter of 2008. The cost of average total deposits and borrowings for the quarter ended December 31, 2008 was 2.05 percent, down 15 basis points from the immediately preceding quarter. The cost of average total deposits and borrowings for the year 2008 was 2.28 percent, down 62 basis points from 2007. Mike Fowler, Executive Vice President & Chief Financial Officer stated, PremierWest continues to achieve net interest margin performance near the top of our peer group. We also strive to pay a fair and competitive rate to our customers in each of our local markets. During 2008, we saw several of our large regional competitors, several of which no longer exist as independent entities, pay rates that appeared irrational in view of the general interest rate environment. This led to an unsupportable upward bias in deposit interest rates that to varying degrees still persists. NON-INTEREST INCOME During the fourth quarter of 2008, PremierWest recorded non-interest income of $2.6 million, up $406 thousand or 18.5 percent from the same period in 2007 and $70 thousand or 2.8 percent from the immediately preceding quarter. On a full year basis, non-interest income in 2008 grew 13.4 percent or $1.2 million to $10.0 million. The year-over-year growth was largely due to the acquisition of Stockmans Financial
